Citation Nr: 1525349	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  10-02 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to a disability rating greater than 10 percent prior to January 15, 2011, and greater than 20 percent thereafter, for a right knee disability with chondromalacia and degenerative changes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1985. 

These matters come before to Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a September 2008 rating action, the RO assigned a 10 percent disability rating to the service-connected right knee disability, effective May 30, 2008, which the appellant appealed.  

In a June 2009 rating action, the RO denied service connection for a low back disorder.  

In a January 2011 rating action, the RO assigned an increased 20 percent rating effective January 15, 2011, to the service-connected right knee disability.  In an August 2011 rating action, the RO granted a temporary 100 percent rating for the right knee disability (from July 16, 2010 to August 30, 2010), for convalescence under the provisions of 38 C.F.R. § 4.30; a 10 percent rating resumed as of September 1, 2010.  The Veteran has requested higher disability ratings for periods exclusive of the temporary 100 percent rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993). 

In a May 2012 rating action, the RO proposed to reduce the right knee disability from 20 to 10 percent.  By an August 2012 rating action, the RO effectuated the reduction to 10 percent for the right knee disability, effective November 1, 2012. 

In December 2012, the Board denied service connection for a low back disability and remanded the propriety of the right knee rating reduction and the denial of increased ratings for further development.  

The Veteran subsequently appealed the Board's denial of a low back disorder to the United States Court of Appeals for Veterans Claims (the Court).  In July 2013, the Court granted a joint motion for remand of that matter.  

In an October 2013 rating decision, the RO denied reopening the claim of entitlement to service connection for a low back disability; the Veteran appealed that decision.  Because the Board's denial of that claim in December 2012 has been vacated by the Court, the October 2013 rating decision and the October 2013 notice of disagreement to that rating decision have been rendered moot.

In January 2014, the Board restored the 20 percent disability rating for the right knee disability (effective November 1, 2010), and noted that the right knee disability included both chondromalacia and right knee degenerative changes.  The Board also remanded the claims for an increased rating for the right knee and service connection for a low back disorder for further development.  Thus, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.


FINDINGS OF FACT

1.  The record evidence shows that a low back disorder is not related to active service.

2.  Prior to January 15, 2011, the Veteran's right knee disability is not manifested by flexion less than 45 degrees, extension greater than 5 degrees, ankylosis, subluxation or instability, semilunar cartilage dislocation or removal, tibia and fibular impairment, or genu recurvatum.  

3.  From January 15, 2011, the Veteran's right knee disability is not manifested by flexion less than 45 degrees, extension greater than 5 degrees, ankylosis, subluxation or instability, semilunar cartilage dislocation or removal, tibia and fibular impairment or genu recurvatum.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).

2.  The criteria for a disability rating greater than 10 percent prior to January 15, 2011, and greater than 20 percent thereafter, for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 2App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  In Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2009 letter, sent prior to the initial unfavorable decision issued in June 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim.  Also, a June 2008 letter, sent prior to the September 2008 rating decision, advised the Veteran of the evidence necessary to substantiate the increased rating claim.  Each letter included notice of her and VA's respective responsibilities in obtaining such evidence and information and of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA and private treatment records.   Specific to the prior remands, the AOJ has obtained unassociated VA medical records from Kansas City, and obtained confirmation that there were no VA medical records from the Dallas/Fort Worth VA medical center (VAMC) from August 1987 to December 1988 and informed the Veteran of that fact. (February 2015 report of contact; February 2015 supplemental statement of the case).  The AOJ also obtained Social Security Administration (SSA) records and a copy of the October 2013 notice of disagreement.  Furthermore, the AOJ obtained private medical records from St. Luke's Pain Clinic (identified by the Veteran).   The Board further notes that in an October 2014 letter, VA specifically requested information regarding the Veteran's private treatment for the claimed disorders, and the Veteran only reported treatment from St. Luke's.  Also, as will be discussed herein, the AOJ obtained VA examinations relevant to the claims.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

As to the low back disorder claim, the AOJ obtained VA examinations in December 2009 and June 2014.  The Board notes that although the July 2013 Joint Motion for Remand had found that the December 2009 VA examination was inadequate, it did so because the VA examiner had not considered VA medical records from the Dallas/Fort Worth VAMC (from August 1987 to December 1988).  As indicated above, the AOJ has confirmed that no such records exist.  As such, that VA examination is not inadequate as to this matter.  Also, the Veteran underwent VA examination as to the knee, including in July 2008, January 2011, May 2012, March 2013, and June 2014.  The VA examiners provided specific findings referable to the Veteran's alleged disorders are sufficient to for the Board to adjudicate such claims.  

The Board finds that the service connection VA examinations and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include her available service treatment records; and a physical examination.  The opinions considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, the Board finds that the examinations as to the increased rating claim are also adequate in order to evaluate the Veteran's right knee disability, as they include interviews with the Veteran, reviews of the record and full physical examinations that addressed the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Because VA has satisfied fully the duty to assist, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claims.

Low Back Disorder

The Veteran contends that her current low back disorder developed in service, when she fell down some stairs, and that she has had a chronic back disorder since that time.

Under VA laws and regulations, and for benefits purposes, a Veteran is a person discharged or released from active service under conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). VA benefits are not payable unless the period of service upon which the claim is based was terminated discharge or release under conditions other than dishonorable. 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(a).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  The Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

There is no dispute that the Veteran has a current low back disorder, to include degenerative disc disease and spinal stenosis.  (June 2014 VA examination).  There also is no dispute that the Veteran was treated for a fall down some stairs during service.  A September 1982 service treatment record documents that the Veteran complained of low back pain from falling down stairs four days previously; her main complaint documented was in regards to her right hip.  On her September 1984 report of medical history, the Veteran reported that she had no recurrent back pain.  At that time, her examiner found no spine abnormalities.

Following her March 1985 separation from service, the Veteran had a 1986 on-the-job injury, when she fell and per the Veteran, after which she underwent a 1987 spinal surgery.  (March and May 1999 VA medical records).  A May 2002 VA medical record documented that, per MRI, the Veteran was status post disc fusion and degenerative joint disease from L4 to S1.  Subsequent VA medical records document occasional treatment for the low back disorder, but do not include any medical opinions as to the etiology of such disorder.  Similarly, private medical records from St. Luke's Health System document complaints of, or treatment for, back pain, but do not include any etiology opinions.

In December 2009, the Veteran underwent a VA examination.  Following examination of the Veteran and review of the claims file, the VA examiner opined that the Veteran had degenerative joint disease of the lumbar spine with spondylolisthesis secondary to re-injury was not related to military.  Rather, it was related to her 1986 work injury.  The examiner noted that the Veteran had not reported chronic lumbar pain in September 1984.

Following a June 2014 VA examination, a VA examiner similarly found that the Veteran had fallen down stairs while in service, in February 1983.  However, the examiner noted that the injury noted at that time was to the right hip and that the Veteran fell following service while working, which ultimately required surgery to the lower spine.  The examiner opined that the post-service, work-related injury was the most likely cause of the Veteran's underlying lumbar spine condition, not the 1983 fall down the steps.  

To the extent the Veteran may be claiming that her current degenerative disease is arthritis and should be granted on a presumptive basis, under 38 C.F.R. § 3.309(a), the Board finds that the probative medical evidence does not support that claim.  A June 2006 VA X-ray documents that bone joints and soft tissues were otherwise normal and that the lower lumbar fusion appeared intact.  Thus, more than 20 years following the Veteran's separation from service, there was no X-ray evidence of arthritis of the lumbar spine.  As to a claim for service connection on a direct basis, the most probative evidence of record does not support finding that there is a nexus, or link, between the current disability and the honorable period of service, such that service connection could be granted.  As documented above, both VA examiners found that the Veteran's current low back disorder did not develop due to service, but was more likely due to her post-service, on-the-job injury.  

The only positive evidence as to the etiology of the low back disorder is the Veteran's personal opinion that she developed a low back disorder during service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has a medically diagnosed disability etiologically related to in-service back complaints, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Although the Veteran has observed pain similar in location and sensation to that which she experienced in service, the causes of her low back disorder is not within the ordinary knowledge of a lay person.  The similarities between her current symptoms and those he experienced in service may be relevant to an expert considering potential causes of the Veteran's current condition.  Her lay observation of these similarities alone is not competent evidence of causation.  Rather, the December 2009 and June 2014 VA examiners both provided the only competent and probative medical opinion of record.  The VA examiners considered the Veteran's claims file and medical history in the report. Stefl, 21 Vet. App. at 123; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiners provided etiological opinions, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the negative opinions.

To the extent that the Veteran may now claim to have had continuous chronic back pain since service, the Board finds that the evidence of record does not support that contention.  Following her initial report of low back pain in September 1982, the service treatment records were subsequently silent as to any complaints of, or treatment for, a low back disorder.  Furthermore, in September 1984, the Veteran herself specifically denied having recurrent back pain and a physical examination revealed no spine abnormalities. The contemporaneous documentation discussed above carries far more weight, credibility and probative value than the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  The Board finds that such contemporaneous records are more reliable than assertions of events now several decades past. 

The Board notes that the Veteran has altered her history of back pain in regards to the current claim.  In a March 2009 lay statement, she claimed that she has had back problems off and on since injury.  However, in a February 2015 lay statement, she reported continuous low back pain since the initial injury while in service.  Additionally, as previously noted, in her September 1984 report of medical history, the Veteran herself had denied having any recurrent back pain.  Given the above findings of numerous inaccurate and inconsistent reports by the Veteran, the Board finds that the lay statements as to the chronicity of her disorder are not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The documentation noted above carries far more weight, credibility and probative value than the recent lay statements.  See Curry, 7 Vet. App. at 68.  Such contemporaneous records are more reliable, in the Board's view, than the unsupported assertions of events now over a decade past, made in connection with a claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

The probative medical opinion evidence indicates that the current low back disorder is not related etiologically to symptomatology noted in service. The weight of the probative evidence demonstrates that the Veteran does not have a current low back disorder due to service.  Thus, the Board finds that service connection for a low back disorder is denied.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Rating Claim

The Veteran contends that her right knee disability is more severe than indicated by her 10 percent disability rating prior to January 15, 2011, and her 20 percent disability rating thereafter for that knee.

Laws and Regulations

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App.  55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App.  505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary

In determining the degree of limitation of motion, the provisions of 38 C.F.R.  §§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App.  417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  The assignment of separate evaluations for separate and distinct symptomatology under 38 C.F.R. § 4.14 is possible, however, where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The normal range of knee motion for VA purposes is from zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

Disability of the knee may be rated on the basis of limitation of motion.  A 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5260.  

A 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted with extension limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.  

Symptoms associated with the removal of semilunar cartilage warranted a 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.  

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5258.  

Impairment in the form of recurrent subluxation or lateral instability warrants a 10 percent rating if slight, 20 percent if moderate, and 30 percent if severe.  38 C.F.R.  § 4.71a, DC 5257.  

Genu recurvatum, ankylosis, and impairment of the tibia and fibula as a result of nonunion or malunion are not indicated in this case.  Thus, those particular criteria do not apply.  38 C.F.R.  § 4.71a, DCs 5256, 5262, 5263.  

Degenerative or traumatic arthritis, established by x-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups will warrant a 10 percent rating.  Absent limitation of motion, a 20 percent rating is warranted for x-ray evidence of involvement of two or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  

The Board must address which diagnostic codes related to loss of function due to pain and limitation of motion are applicable but do not result in rating the same manifestations under different diagnostic codes.  38 C.F.R. § 4.14.  In VAOPGCPREC 23-97, 62 Fed. Reg.  63,604 (1997), VA's General Counsel held that a knee disability rated under DC 5257 for impairment due to subluxation or lateral instability may also be rated under other diagnostic codes for a manifestation of limitation of motion.  In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), General Counsel clarified that when a Veteran has a knee disability evaluated under DC 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under DC 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  Additionally, separate ratings may be awarded for limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-04, 69 Fed.  Reg. 59990 (2004).  General Counsel also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under DC 5260 and a compensable limitation of extension under DC 5261, provided that the degree of disability is compensable under each set of criteria.  Id.  Limitation of motion, however, is a relevant consideration under DC 5259 for the symptomatic removal of cartilage because removal of cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98 (Aug. 14, 1998).  Therefore, separate ratings under DCs 5259 and DCs 5003/5010 are not appropriate because painful motion including locking is already considered under DC 5259.  Similarly, separate ratings under DC 5258 and DCs 5003/5010 are not appropriate because DC 5258 also contemplates manifestations of limited motion including locking as a result of dislocated cartilage.  

Factual Background

The Veteran has reported knee symptoms to include pain, swelling and stiffness when walking or standing. (July 2008 lay statement).

A July 2008 VA examiner found range of motion of 0 to 132, with decreased strength on repetition of 25 percent.  The Veteran reported popping, grating, stiffness, swelling, and the sensation of giving way, instability, and locking.  The VA examiner diagnosed her with degenerative joint disease and chrondromalacia.  

A July 2008 VA X-ray report documented finding an unremarkable right knee.  An August 2008 VA medical record documented findings of no edema, erythema, or crepitation.  The provider noted normal X-ray and knee pain.  

A June 2010 VA medical record documents findings for the right knee of tenderness and a positive McMurray's.  The VA medical provider also found the knee negative to valgus and varus stressing, Lachman's and anterior and posterior drawer testing, rashes, lesions, and ulcers. 

In July 2010, the Veteran underwent a right knee arthroscopy.  An August 2010 surgery note documented finding no tear of the meniscus; there was a grade 1 chondromalacia of the medial tibial plateau and medial femoral condyle, but no loose articular flaps.  

A September 2010 VA orthopedic follow-up after the right knee scope documented that the Veteran continued to have pain especially on the medial aspect of the right knee, but that per the operative report she did not have much arthritis and she "hardly had grade 1 chondromalacia of the cartilage involving various cartilage of her kneecap".  The provider found "nothing to suggest any significant arthritis or any other chondral pathology", but also noted limitation of knee flexion.

A September 2010 VA medical record documented that the right knee had no effusion warmth or redness.  The incision sites were well healed and the Veteran had 5/5 strength.  The VA medical provider found minimal arthritic changes to the medial compartment of her right knee.  

In January 2011, the Veteran underwent a VA examination.  The Veteran reported stiffness and weakness, repeated effusions, swelling and tenderness, and locking episodes several times a week.  She denied deformity, giving way, instability, and incoordination.

The January 2011 VA examiner found bony joint enlargement, effusion, pain at rest and grinding.  The examiner found no instability and no abnormal meniscus, patella or other knee abnormality.  Range of motion was from 0 to 115 degrees; there was pain following repetitive motion, but no additional limitation.  A March 2010 X-ray report was negative, with no evidence of fracture, dislocation, arthritic change or bone abnormality.  The examiner diagnosed her with a grade 1 chondromalacia of the right knee, with moderate effect on chores and recreation, severe effect on shopping and sports, and that it prevented exercise.

A March 2011 VA medical record documented that the right knee showed no effusion, increased warmth, or redness.  There was some joint pain with patella grind; her kneecap had a fair amount of lateral motion when you stress it from the medial side, but no apprehension Apley and McMurray medially were negative; McMurray's laterally caused an audible popping but the provider did not feel it.  

A June 2011 VA medical record documented that the Veteran used a single point cane, with an antalgic pattern.  Range of motion was 0-130 degrees, with medial joint pain at end range flexion.  Resisted right knee flexion was performed with increased medial right knee pain and strength testing limited secondary to pain.

A May 2012 VA examiner found range of motion of 0 to 140 degrees or greater.  The examiner found tenderness and normal stability.  There were no disorders of genu recurvatum or meniscus.

Following a March 2013 VA examination, the VA examiner found range of motion of 0 to 120 degrees, with objective pain on repetition and tenderness.  The examiner found no instability, subluxation/dislocation, genu recurvatum, meniscal disorder, or residuals post-surgery.  The examiner noted limitation on stairs and walking.  

In June 2014, the Veteran underwent another VA examination, and received a diagnosis of right knee grade 1 chondromalacia.  Flexion was to 130 degrees, with pain starting at 90; extension was to 0 degrees with no objective evidence of painful motion.  There was pain on movement, normal strength and stability, and no subluxation/dislocation.  There was no meniscal condition or surgical procedures for a meniscal condition.  The examiner noted that there was no X-ray evidence of arthritis, patellar subluxation and found that it did not impact her ability to work.    

A June 2014 private medical record documented that the Veteran had 4/5 strength of knee flexion and reports of pain.  

Analysis 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Board notes that the Veteran right knee disability currently is characterized as an impairment of the tibia and fibula with arthritis (DCs 5003-5262).  The Board finds that the right knee disability is rated more appropriately under DC 5260 for limitation of flexion because the Veteran has some limitation of flexion.  

The Board initially notes that the RO appears to have rated the Veteran under DC 5003 for degenerative arthritis.  Although there are indications of degenerative changes, mainly findings of minimal arthritis by providers and examiners, there is no actual X-ray evidence of degenerative arthritis.  X-ray evidence of degenerative arthritis is necessary for a rating under DC 5003.  Therefore, the Board finds that rating the Veteran under DC 5003 is not warranted. 

The Veteran has demonstrated some limitation of motion of the knee.  Her range of motion have include from 0 to 132 (July 2008 VA examination), 0 to 115 degrees (January 2011 VA examination), 0 to 130 degrees (June 2011 VA medical record), 0 to 140 degrees or greater (May 2012 VA examination), 0 to 135 degrees (with pain at 120 degrees) (March 2013 VA examination), and 0 to 130 degrees (with pain at 90 degrees flexion) (June 2014 VA examination).  Based on the foregoing, the objective medical evidence shows that the Veteran's right knee does not have flexion limited to 45 degrees or less, even considering the indication of pain at 90 degrees during the June 2014 VA examination.  As such, a compensable rating for limitation of flexion alone (under DC 5260) would be warranted.  Additionally, a compensable rating under for limitation of extension (under DC 5261) would not be warranted as the evidence demonstrates that the Veteran's right knee extension was not limited.  

The Board finds that the Veteran's limitation of motion of the right knee is manifested by extension to zero degrees and flexion to over 90 degrees, even after repetitive motion and in consideration of pain.  In this regard, the Board has specifically considered the Court's holdings in DeLuca and Mitchell; however, the evidence fails to show that such symptoms result in functional loss of extension of 10 degrees or more or of flexion of 45 degrees or more.  As such, the Veteran is not entitled to a disability rating in excess of 10 percent prior to January 15, 2011 or in excess of 20 percent thereafter, under DCs 5260 or 5261 for her right knee disability.

The medical evidence also does not support finding that the Veteran has either dislocated or had removal of her semilunar cartilage for a compensable rating under either DCs 5258 (for dislocated semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint) or 5259 (for cartilage, semilunar, removal of, symptomatic).  Semilunar cartilage is defined externally as the meniscus lateralis articulationis genus (lateral meniscus) and internally as the meniscus medialis articulationis genus (medial meniscus).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 302 (30th ed. 2003).  The VA X-ray evidence of record did not document dislocated or removed semilunar cartilage.  Indeed, the Veteran's knee surgery revealed that there was no tear of the meniscus.  (August 2010 VA surgery note).  Although there was indication of chondromalacia of the cartilage (September 2010 VA orthopedic follow-up), there was no indication that it affected the semilunar cartilage.  At most, the July 2008 VA examiner noted that the McMurray's test caused pain, but did not find a meniscal disorder.  Furthermore, the January 2011, May 2012, March 2013, and June 2014 VA examiners each specifically found no meniscal abnormality and/or surgical procedures for a meniscal condition.

The Board also has considered whether the Veteran is entitled to an increased or separate rating under DC 5257 for recurrent subluxation or lateral instability.  Per the June 2014 VA examination, the Veteran had normal stability following examination of anterior instability (Lachman test), posterior instability (posterior drawer test), and medial-lateral instability (valgus/varus pressure).    Other VA examinations similarly reported findings of no evidence of collateral ligament or cruciate ligament weakness or injury (July 2008 VA examination) and no instability (January 2011, May 2012, and March 2013 VA examinations).  A June 2010 VA medical record also found negative instability testing.  Indeed, during her January 2011 VA examination, the Veteran denied instability, though she did report instability and/or giving way to her July 2008 VA examiner.  

The Board notes that the July 2008 VA examiner noted that the Veteran did appear pained when tested for meniscus and the Veteran has reported knee instability and giving way.  To the extent that the Veteran may claim semilunar cartilage problems or laxity, as a layperson she is not competent to diagnose internal instability or subluxation or a finding of semilunar cartilage dislocation or removal.  In this regard, while she is competent to report that his knee feels unstable or locks, there is no indication that she possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  As such, the Board finds that a disability rating under DCs 5257, 5258, or 5259 is not warranted.

Under DC 5256, higher ratings also are possible for knee ankylosis.  The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (defining ankylosis as fixation of a joint in a particular position).  Given the motion found by the VA examiners and VA medical providers, the Board finds that that the Veteran does not have ankylosis of the right ankle.  Additionally, the January 2011 VA examiner specifically found no joint ankylosis.  As such, evaluating the knee under DC 5256 is not appropriate.  

VA examiners specifically found no other medical findings, such as impairment of the tibia or fibula (June 2014 VA examination), or genu recurvatum (May 2012 and March 2013 VA examinations).  In the absence of such findings, evaluating the knee under Diagnostic Codes 5262 or 5263 is not appropriate.  See 38 C.F.R. § 4.71a, DCs 5262, 5263.  

The Board has considered specifically the Veteran's contentions with respect to the nature of her service-connected right knee disability and notes that her lay testimony is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and the Board finds that, even in contemplation of such symptoms, the right knee disability does not result in functional loss that more nearly approximates a rating in excess of 10 percent prior to January 15, 2011 or in excess of 20 percent thereafter.  In this regard, despite such reports, her flexion and extension are not limited to a compensable degree.  Indeed, the RO appears to have already considered the Veteran's reports of pain and other knee symptoms not specifically of record when it granted her 10 percent disability rating prior to January 15, 2011 and 20 percent disability rating thereafter.  (September 2008 and August 2011 rating decisions).  

In summary, the Board finds that a disability rating greater than 10 percent prior to January 15, 2011 and greater than 20 percent thereafter for the Veteran's service-connected right knee disability is not warranted.

Other Considerations

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. Id.

The Board has compared carefully the level of severity and symptomatology of the Veteran's service-connected disability of right knee disability with the respective established criteria found in the rating schedule. In this regard, the Board finds that 
there is no indication that the Veteran experiences other symptomatology of the right knee that results in additional functional loss. Moreover, the rating schedule provides for ratings higher than those currently assigned based on more severe functional impairment.  Likewise, other rating criteria address additional symptoms, to include symptoms such as locking, pain, effusion, loose motion, and weakness.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability. Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for her service-connected disability. As such, the rating schedule is adequate to evaluate the Veteran's disability picture. Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Id.; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.  

In this case, the May 2012 VA examiner noted that the condition limited the Veteran's ability to be a housekeeper and the March 2013 VA examiner did find some work limitation, for physically-active occupation with moderate or high level of exertion, that examiner found that it would not affect sedentary work or work that required only mild physical exertion.  The June 2014 VA examiner specifically found that the right knee did not affect the Veteran's ability to work.  The evidence reflects that the Veteran is receiving Social Security Administration disability benefits for disoders other than the right knee, including chronic obstructive pulmonary disease, cardiomyopathy, degenerative changes of the right shoulder, hepatitis C, and cocaine abuse in remission.  The Veteran also has indicated that she has previous experience in non-physically demanding jobs.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record; consequently, further consideration of a TDIU is not necessary.


ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to a disability rating greater than 10 percent prior to January 15, 2011, and greater than 20 percent thereafter, for the right knee disability is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


